 


109 HR 2240 IH: Urban and Rural Disease Prevention and Health Promotion Act of 2005
U.S. House of Representatives
2005-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2240 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2005 
Mr. Sanders (for himself, Mr. Kucinich, Ms. Corrine Brown of Florida, Mr. Owens, Mrs. Christensen, Mr. Payne, Mr. McGovern, and Mr. Abercrombie) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide assistance for the development of indoor disease prevention and health promotion centers in urban and rural areas throughout the United States. 
 
 
1.Short titleThis Act may be cited as the Urban and Rural Disease Prevention and Health Promotion Act of 2005. 
2.Congressional findingsThe Congress finds that— 
(1)in 1999, 61 percent of adults in the United States were overweight or obese; 
(2)all age, racial, and ethnic groups, and both genders, have experienced increases in the percentage of persons who are overweight or obese; 
(3)each year in the United States, approximately 112,000 deaths are associated with obesity; 
(4)overweight and obesity are associated with heart disease, certain types of cancer, type 2 diabetes, stroke, arthritis, breathing problems, and psychological disorders, such as depression; 
(5)in 2000, the economic cost of obesity in the United States was approximately $117,000,000,000; 
(6)it is recommended that American adults accumulate at least 30 minutes, and American children accumulate at least 60 minutes, of moderate physical activity most days of the week, though more may be needed to prevent weight gain, to lose weight, or to maintain weight loss; 
(7)less than one-third of American adults engage in these recommended amounts of physical activity; 
(8)40 percent of adults in the United States do not participate in any leisure-time physical activity; 
(9)physical activity is important in preventing and treating overweight and obesity and is extremely helpful in maintaining weight loss, especially when combined with healthy eating; 
(10)there is a direct positive relationship between the level of individual and community use of public recreational facilities and services, access to and condition of such facilities, and the diversity and quality of services relative to current and potential uses; and 
(11)medical and other research document a direct positive relationship between active recreation and disease prevention and general wellness. 
3.Grant and loan program for indoor disease prevention and health promotion centers 
(a)AuthorityThe Secretary of Housing and Urban Development may make grants and loans in accordance with this Act to eligible entities under section 4 for the development of indoor centers for disease prevention and health promotion. 
(b)CentersFor purposes of this Act, the term indoor disease prevention and health promotion center means a structure or facility, or a portion thereof, that— 
(1)is used principally as an indoor recreational facility providing services, programs, and activities that result in disease prevention and health promotion, including direct recreation services for individuals and groups, information on public and personal health and wellness, health screening, and other necessary services in collaboration with public and private health professionals and other entities; 
(2)is owned or controlled by the eligible entity that receives the grant or loan under this Act; 
(3)is available for use by, and provides services to, residents of the jurisdiction of such eligible entity free of charge or at a charge not exceeding that necessary to provide for operation and maintenance of the facility and for appropriate public recreation services; and 
(4)is subject to such legally binding and enforceable commitments, as the Secretary shall require, to ensure that the structure or facility, or portion thereof, is used as provided in paragraph (1) for the 25-year period beginning upon the receipt of a grant or loan made under this Act; except that the Secretary may, upon the request of an entity that received a grant or loan under this Act, waive the applicability of such commitments if the Secretary finds that— 
(A)environmental or other conditions have substantially reduced the public value of the facility or public access to the facility; or 
(B)the site or facility has substantially deteriorated, through no fault of the entity that received the grant or loan, and such entity enters into an agreement with the Secretary to obtain or provide a replacement facility that generally provides access to services for persons that were served at the original facility. 
4.Eligible entitiesGrants and loans under this Act may be made only to the following entities: 
(1)A unit of general local government. 
(2)An official State, metropolitan, regional, or other area agency, district, public-purpose corporation, or other limited-purpose political subdivision of a State, that is empowered under State or local laws or under an interstate compact or agreement to manage, administer, or provide public parks and recreational facilities. 
(3)Public authorities or agencies associated with economic or community development or restoration, whose activities support capital investments for public recreation. 
5.Eligible uses of assistanceAmounts from a grant or loan under this Act may be used only for the development of indoor centers for disease prevention and health promotion, which shall include the following activities: 
(1)Planning. 
(2)Design. 
(3)Site acquisition, preparation, and construction. 
(4)Assessment of, and response to, site environmental conditions. 
(5)Landscaping. 
(6)New construction. 
(7)Rehabilitation of existing recreational structures and facilities. 
(8)Enhancement and expansion of public infrastructure. 
(9)Acquisition and conversion of existing non-recreational structures and facilities. 
6.Grant and loan requirements 
(a)AmountThe Secretary may not make a grant or loan under this Act for any fiscal year to any eligible entity that has received a grant or loan during any of the preceding three fiscal years. 
(b)LoansLoans made with amounts made available under this Act shall be subject to the following requirements: 
(1)No interest loansLoans shall not bear interest. 
(2)TermLoans shall have a term to maturity not to exceed 10 years. 
(3)Revolving loan fundLoan amounts repaid to the Secretary shall be available to the Secretary, without fiscal year limitation, for making additional loans under this Act. 
(4)Other conditionsLoans shall be subject to such other terms and conditions as the Secretary may establish. 
(c)ApplicationsThe Secretary shall provide for eligible entities to submit applications for grants and loans under this Act. 
(d)Selection criteriaNot later than 60 days after the date of the enactment of this Act, the Secretary shall cause to be published in the Federal Register a list of criteria for the selection of applicant eligible entities for grants and loans under this Act. Such criteria shall be based upon factors that the Secretary considers are appropriate to determine need among communities for Federal financial assistance for development of indoor disease prevention and health promotion centers. 
(e)Review of applications and selection 
(1)Review panelThe Secretary shall appoint a panel of experts in the fields of public recreation, public health, and community health care to review applications for grants and loans under this Act and to make recommendations to the Secretary for selection of such applications for grants and loans based upon the criteria established pursuant to subsection (d). 
(2)SelectionThe Secretary shall select eligible entities that have submitted applications for grants and loans under this Act to receive such assistance, based upon the criteria established pursuant to subsection (d) and taking into consideration the recommendations of the panel established pursuant to paragraph (1) of this subsection. 
7.Allocation of amounts 
(a)Regional allocationOf any amounts made available for assistance under this Act for each fiscal year— 
(1)50 percent shall be made available for grants and loans for the development of indoor disease prevention and health promotion centers that will be located in units of general local government having a population of 50,000 or less; and 
(2)50 percent shall be made available for grants and loans for the development of indoor disease prevention and health promotion centers that will be located in units of general local government having a population of more than 50,000. 
(b)Allocation for grants and loansOf any amounts made available for assistance under this Act for each fiscal year, the Secretary shall make not more than 10 percent available for loans under this Act. 
8.Matching funds requirement 
(a)In generalThe amount of a grant made under this Act by the Secretary to any eligible entity may not exceed the amount that the eligible entity certifies, as the Secretary shall require, that the entity will contribute from non-Federal sources for the activities under section 5. 
(b)Supplemental fundsIn determining the amount contributed for purposes of meeting the requirement under subsection (a), an eligible entity may include the value of any donated material or building, the value of any lease on a building, and the value of any administrative or other costs incurred by an eligible entity relating to carrying out the activities assisted with amounts provided under this Act and amounts contributed under this section. 
9.Labor 
(a)In generalAny contract for activities described in section 5 for an indoor center for disease prevention and health promotion that is developed in whole or in part with amounts made available under this Act shall contain— 
(1)a provision requiring that not less than the wages prevailing in the locality, as determined or adopted (subsequent to a determination under applicable State or local law) by the Secretary, shall be paid to all architects, technical engineers, draftsmen, and technicians employed in the development of the center involved; and 
(2)a provision requiring that not less than the wages prevailing in the locality, as predetermined by the Secretary of Labor pursuant to subchapter IV of chapter 31 of title 40, United States Code (40 U.S.C. 3141 et seq.), shall be paid to all laborers and mechanics employed in the development of the center involved. 
(b)ComplianceEach eligible entity receiving assistance under this Act shall require certification as to compliance with the provisions of this section before making any payment under such contract. 
(c)Inapplicability to volunteersSubsection (a) shall not apply if the individual receives no compensation or is paid expenses, reasonable benefits, or a nominal fee to perform the services for which the individual volunteered and such persons are not otherwise employed at any time in the development work. 
10.DefinitionsFor purposes of this Act, the following definitions shall apply: 
(1)Eligible entityThe term eligible entity means any entity that, under section 4, is eligible to receive a grant or loan under this Act. 
(2)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. 
(3)Unit of general local governmentThe term unit of general local government means any city, town, township, county, parish, village, or other general purpose political subdivision of a State. 
11.Authorization of appropriationsThere is authorized to be appropriated to the Secretary for grants and loans under this Act— 
(1)$100,000,000 for fiscal year 2006; 
(2)$125,000,000 for fiscal year 2007; 
(3)$150,000,000 for fiscal year 2008; 
(4)$175,000,000 for fiscal year 2009; and 
(5)$200,000,000 for fiscal year 2010. 
12.RegulationsThe Secretary may issue any regulations necessary to carry out this Act. 
 
